     Case: 5:18-cr-00094-PAG Doc #: 127 Filed: 01/04/19 1 of 2. PageID #: 1126



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES                               )       CASE NO. 5:18-cr-00094-2
OF AMERICA                                  )
     Plaintiff,                             )
vs.                                         )       JUDGE PATRICIA A. GAUGHAN
                                            )
                                            )
AUDREY J. GIBSON                            )
                                            )
       Defendant.                           )       MOTION TO RETURN PROPERTY


       Now comes the Defendant, AUDREY J. GIBSON, by and through counsel and hereby

requests an order granting the instant Motion to Return Property. When this defendant was arrested,

multiple items of personal property and other items were seized by law enforcement. Attorney of

the Government has filed a Motion to Forfeit Property. The personal property the defendant is

seeking is not any of the property sought for forfeiture to the Government in either the Plea

Agreement or the Governments motion in this case. The property sought by the defendant is

enumerated in the attached Exhibit A.

                                                    Respectfully submitted,

                                                    /s/ Erik E. Jones
                                                    Erik E. Jones, Esq. (0075418)
                                                    137 South Main Street, Suite 102
                                                    The Delaware Building
                                                    Akron, Ohio 44308
                                                    Phone (234) 208-5020
                                                    Fax     (234) 205-2687
                                                    Attorney for Defendant
     Case: 5:18-cr-00094-PAG Doc #: 127 Filed: 01/04/19 2 of 2. PageID #: 1127




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of January, 2019, a copy of the Motion filed

electronically, Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by regular

U.S. mail. Parties may access this filing through the Court’s system.




                                                      /s/ Erik E. Jones
                                                      Erik E. Jones (0075418)
                                                      Attorney for Quadron Johnson
